DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-24 have been considered and found persuasive due to Terminal Disclaimer filed on 11/17/2020, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wang et al. (US 2013/0346421) teaches a targeted disambiguation system is described herein which determines true mentions of a list of named entities in a collection of documents. The list of named entities is homogenous in the sense that the entities pertain to the same subject matter domain. The system determines the true mentions by leveraging the homogeneity in the list, and, more specifically by applying a context similarity hypothesis, a co-mention hypothesis, and an interdependency hypothesis. In one implementation, the system executes its analysis using a graph-based model. The system can operate without the existence of additional information regarding the entities in the list; nevertheless, if such information is available, the system can integrate it into its analysis. 
Cucerzan et al. (US 2008/0208864) teaches a novel system for automatically indicating the specific identity of ambiguous named entities is provided. An automatic disambiguation data collection is created using a reference resource. Explicit named entities are catalogued from the reference resource, together with various abbreviated, alternative, and casual ways of referring to the named entities. Entity indicators, such as labels and context indicators associated with the named entities in the reference resource, are also catalogued. The automatic disambiguation collection can then be used as a basis for evaluating ambiguous references to named entities in text content provided in different applications. The content surrounding the ambiguous reference may be compared with the entity indicators to find a good match, indicating that the named entity associated with the matching entity indicators is the intended identity of the ambiguous reference, which can be automatically provided to a user. 
Jawahar et al. (US 2018/0218284) teaches a domain adaptation method for learning transferable feature representations from a source domain for a target domain. The method includes receiving input data comprising a plurality of labeled instances of the source domain and a plurality of unlabeled instances of the target domain. The method includes learning common representation shared between the source domain and the target domain, based on the plurality of labeled instances of the source domain. The method includes labeling one or more unlabeled instances in the plurality of unlabeled instances of the target domain, based on the common representation. The method includes determining a target specific representation corresponding to the target domain. The method includes training a target specific classifier based on the target specific representation and the common representation to perform text classification on remaining one or more unlabeled instances of the plurality of unlabeled instances of the target domain.
Rosales et al. (US 2008/0059391 teaches a medical concept is learned about or inferred from a medical transcript. A probabilistic model is trained from medical transcripts. For example, the problem is treated as a graphical model. Dis-generative or generative learning is used to train the probabilistic model. A mutual information criterion can be employed to identify a discrete set of words or phrases to be used in the probabilistic model The model is based on the types of medical transcripts, focusing on this source of data to output the most probable state of a patient in the medical field or domain. The learned model may be used to infer a state of a medical concept for a patient 
The difference between the prior art and the claimed invention is that the above prior art do not explicitly teach creating a first training data set comprising selected ones of the data items; using the first training data set, training the neural network to identify true mentions of data objects relevant to the domain of interest; applying one or more tweaks to one or more of the selected ones of the data items to create a list of tweaked data items; creating a second data set comprising selected ones of the tweaked data items; and using the first and second training data sets, further training the neural network to identify true mentions of the relevant data objects.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of the above prior art to include creating a first training data set comprising selected ones of the data items; using the first training data set, training the neural network to identify true mentions of data objects relevant to the domain of interest; applying one or more tweaks to one or more of the selected ones of the data items to create a list of tweaked data items; creating a second data set comprising selected ones of the tweaked data items; and using the first and second training data sets, further training the neural network to identify true mentions of the relevant data objects. Therefore, the claimed invention is deemed novel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner




/SHREYANS A PATEL/Examiner, Art Unit 2656